Entrada v City of New York (2018 NY Slip Op 03933)





Entrada v City of New York


2018 NY Slip Op 03933


Decided on June 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2018

Friedman, J.P., Sweeny, Gische, Mazzarelli, Gesmer, JJ.


6762 306052/12

[*1]Illuminada Entrada, Plaintiff-Appellant,
vThe City of New York, Defendant-Respondent.


Rosales Del Rosario, P.C., Flushing (Leo L. Rosales of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Barbara Graves-Poller of counsel), for respondent.

Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered on or about April 6, 2017, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established its entitlement to judgment as a matter of law in this action for personal injuries sustained by plaintiff when she slipped and fell on snow and ice on a sidewalk on an overpass of the Cross Bronx Expressway. Defendant submitted evidence showing it did not have actual or constructive notice of the condition. The record also demonstrates that defendant did not have a reasonable amount of time to clear the sidewalk of the icy condition that developed in the six hours from the end of the storm until the accident (see Moss v City of New York, 5 AD3d 312 [1st Dept 2004]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 5, 2018
CLERK